Exhibit 10.3

 

RESTRICTED STOCK AGREEMENT

 

STATE BANK FINANCIAL CORPORATION
2011 OMNIBUS EQUITY COMPENSATION PLAN

 

GRANTEE: JOHN S. POELKER

 

NO. OF SHARES: 2,000

 

GRANT DATE: SEPTEMBER 1, 2011

 

This Restricted Stock Agreement (the “Agreement”) evidences the grant to the
Grantee named above (“you”) of the number of restricted shares set forth above
(each, an “Award Share,” and collectively, the “Award Shares”) of the $0.01 par
value common stock of State Bank Financial Corporation, a Georgia corporation
(the “Company”) as of the date of grant set forth above (the “Grant Date”),
pursuant to the State Bank Financial Corporation 2011 Omnibus Equity
Compensation Plan (the “Plan”) and conditioned upon your agreement to the terms
described below.  All of the provisions of the Plan are expressly incorporated
into this Agreement.

 

1.             Terminology.  Capitalized words used in this Agreement and not
defined herein shall have the meaning set forth in the Plan.

 

2.             Vesting.

 

(a)           As of the Grant Date, all Award Shares are unvested.  All Award
Shares shall become vested on October 1, 2011, unless vested earlier in
accordance with this Agreement or as directed by the Committee.

 

(b)           Notwithstanding anything herein to the contrary, all Award Shares
shall become vested concurrent with the consummation of a Change in Control as
defined in Section 2.1(f) of the Plan.

 

3.             Termination of Employment.  If your employment with the Company
(including any Affiliate of the Company) ceases for any reason, all Award Shares
that are not then vested will be immediately and automatically forfeited and
cancelled upon the date of termination of employment except that all Award
Shares shall be fully vested (a) if your employment ends on account of your
death; or (b) if your employment ends on account of your Permanent Disability.

 

4.             Restrictions on Transfer.

 

(a)           Until an Award Share becomes vested, it may not be assigned,
transferred, pledged, hypothecated or disposed of in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.

 

--------------------------------------------------------------------------------


 

(b)           The Company shall not be required to (i) transfer on its books any
Award Shares that have been sold or transferred in contravention of this
Agreement or (ii) treat as the owner of Award Shares, or otherwise accord
voting, dividend or liquidation rights to, any transferee to whom Award Shares
have been transferred in contravention of this Agreement.

 

(c)           Upon vesting, an Award Share shall be transferred to you without
restrictions on further transfer in accordance with Section 5.

 

5.             Stock Certificates.  You will be reflected as the owner of record
of the Award Shares as of the Grant Date on the Company’s books.  The Company,
or its transfer agent, will hold the share certificates for safekeeping, or
otherwise retain the Award Shares in uncertificated book entry form, until all
the Award Shares become vested or have otherwise been forfeited in accordance
with Section 3.  Once all of the Award Shares have vested or have otherwise been
forfeited in accordance with Section 3, the Company, or its transfer agent, will
deliver a stock certificate to you for the outstanding vested Award Shares. 
Until the Award Shares become vested, any share certificates representing such
shares will include a legend to the effect that you may not sell, assign,
transfer, pledge, or hypothecate the Award Shares pursuant to this Agreement and
the Plan.  At the execution of this Agreement, you shall deliver to the Company
a stock power, endorsed in blank, with respect to any Award Shares that may be
forfeited pursuant to this Agreement.

 

6.             Taxes: Election and Withholding.

 

(a)  You hereby agree to make adequate provision for foreign, federal, state and
local taxes required by law to be withheld, if any, which arise in connection
with the grant or vesting of the Award Shares.  You may elect, or the Company
shall have the right, to deduct from any compensation or any other payment of
any kind (including withholding the issuance of shares of Stock) due you the
amount of any federal, state, local or foreign taxes required by law to be
withheld as a result of the grant or vesting of the Award Shares in whole or in
part; provided, however, that the value of the shares of Stock withheld may not
exceed the statutory minimum withholding amount required by law.  The Company
may report any income to the Internal Revenue Service and any other applicable
governmental entity, even if you refuse to make any tax or withholding
payments.  The value of Award Shares deducted is based on the Fair Market Value
of the shares of Stock on the applicable date of vesting.

 

(b)  You hereby acknowledge that you have been advised by the Company to seek
independent tax advice from your own advisors regarding the availability and
advisability of making an election under Section 83(b) of the Code, and that any
such election, if made, must be made within 30 days of the Grant Date.  If you
make an election under 83(b) of the Code, you agree to promptly deliver a copy
of such election to the Company.  You expressly acknowledge that you are solely
responsible for filing any such Section 83(b) election with the appropriate
governmental authorities, irrespective of the fact that such election is also
delivered to the Company.  You may not rely on the Company or any of its
officers, directors or employees for tax or legal advice regarding this award.

 

7.             Adjustments for Corporate Transactions and Other Events.

 

(a)           Stock Dividend, Stock Split, Reverse Stock Split and Other
Changes.  Upon a stock dividend of, or stock split or reverse stock split
affecting, the Stock, the number of unvested Award Shares shall, without further
action of the Committee or Administrative Agent, be adjusted to reflect such
event.  The Award Shares shall be adjusted for other changes in the number or
kind of outstanding Stock by the Committee in accordance with Sections 4 and/or
12 of the Plan.  The Administrative Agent may make adjustments, in its
discretion, to address the treatment of fractional shares with respect to the
Award Shares as a result of the stock dividend, stock split or reverse stock
split.  Adjustments under this Section

 

2

--------------------------------------------------------------------------------


 

7 will be made by the Committee, whose determination as to what adjustments, if
any, will be made and the extent thereof will be final, binding and conclusive. 
No fractional Award Shares will result from any such adjustments.

 

(b)           Binding Nature of Agreement.  The terms and conditions of this
Agreement shall apply with equal force to any additional and/or substitute
securities received by you in exchange for, or by virtue of your ownership of,
the Award Shares, whether as a result of any spin-off, stock split-up, stock
dividend, stock distribution, other reclassification of the Stock of the
Company, or similar event, except as otherwise determined by the Committee.  If
the Award Shares are converted into or exchanged for, or shareholders of the
Company receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity, or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of the Company’s
successor, and this Agreement shall apply to the securities or other property
received upon such conversion, exchange or distribution in the same manner and
to the same extent as the Award Shares and such securities or other property
shall be considered “Award Shares” for all purposes under this Agreement.

 

(c)           Required Forfeitures and Clawbacks.  Each Award Share is
conditioned on your forfeiting, waiving, or repaying to the Company any amount
or Award Share as may be required in compliance with Section 304 of the
Sarbanes-Oxley Act, Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, and the Company’s clawback compliance policy as in
effect from time to time and as directed by the Committee.  You agree to execute
any documents to effect any required forfeiture, waiver or clawback.  You agree
to assign any Award Shares to the Company or pay any cash amount in lieu thereof
as may be required for such compliance.

 

(d)           Non-Guarantee of Employment or Service Relationship.  Nothing in
the Plan or this Agreement shall alter your at-will or other employment status
or other service relationship with the Company, nor be construed as a contract
of employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any Award
Shares or any other adverse effect on your interests under the Plan.

 

(e)           Rights as Shareholder.  Except as otherwise provided in this
Agreement with respect to the Award Shares which have not vested, you are
entitled to all rights of a shareholder of the Company, including the right to
vote the Award Shares (subject to any applicable Voting Agreement or similar
arrangement to which you may be a party) and receive dividends and/or other
distributions declared on the Award Shares.

 

(f)            The Company’s Rights.  The existence of the Award Shares shall
not affect in any way the right or power of the Company or its shareholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business, or any merger
or consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Stock or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company’s assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

(g)           Notices.  All notices and other communications made or given
pursuant to this Agreement shall be in writing and shall be sufficiently made or
given if hand delivered, mailed by certified mail, transmitted by facsimile or
email, addressed to you at the address contained in the records

 

3

--------------------------------------------------------------------------------


 

of the Company, or addressed to the Administrative Agent, care of the Company
for the attention of its Corporate Secretary at its principal executive office.

 

(h)           Entire Agreement.  This Agreement, together with the Plan,
contains the entire agreement between the parties with respect to the Award
Shares granted hereunder.  Any oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement with respect to the Award Shares granted hereunder
shall be void and ineffective for all purposes.

 

(i)            Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

(j)            Amendment.  This Agreement may be amended from time to time by
the Committee in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have an adverse effect on the Award Shares as
determined in the discretion of the Committee, except as provided in the Plan or
in a written document signed by each of the parties hereto.

 

(k)           Conformity with Plan.  This Agreement is intended to conform in
all respects with, and is subject to all applicable provisions of, the Plan. 
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of this Agreement.  A copy of the Plan has been
provided to you.

 

(l)            Governing Law. The validity, construction and effect of this
Agreement, and of any determinations or decisions made by the Committee or the
Administrative Agent relating to this Agreement, and the rights of any and all
persons having or claiming to have any interest under this Agreement, shall be
determined exclusively in accordance with the laws of the State of Georgia,
without regard to its provisions concerning the applicability of laws of other
jurisdictions.

 

(m)          Headings.  The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

(n)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

 

 

STATE BANK FINANCIAL CORPORATION

 

 

 

 

 

By:

/s/ Joseph W. Evans

 

 

 

 

Name:

Joseph W. Evans

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

Date:

September 1, 2011

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.

 

 

GRANTEE

 

 

 

 

 

/s/ John S. Poelker

 

Name:

John S. Poelker

 

 

 

Date:

September 1, 2011

 

 

 

Address:

 

 

 

 

 

 

Enclosure:

State Bank Financial Corporation

 

 

2011 Omnibus Equity Compensation Plan

 

 

5

--------------------------------------------------------------------------------


 

{This Stock Power should be signed in blank and deposited with the Company if
share certificates are issued and/or delivered to the Grantee for Award Shares
that are forfeitable.}

 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned,
                                                      , hereby sells, assigns
and transfers unto State Bank Financial Corporation, a Georgia corporation (the
“Company”), or its successor,                    shares of restricted common
stock, par value $0.01 per share, of the Company standing in my name on the
books of the Company, represented by Certificate No.       , which is attached
hereto, and hereby irrevocably constitutes and appoints
                                                             as my
attorney-in-fact to transfer the said stock on the books of the Company with
full power of substitution in the premises.

 

This Stock Power may only be used in connection with the forfeiture of Award
Shares pursuant to that certain Restricted Stock Agreement between
                         and the Company, dated                              ,
2011.

 

 

 

 

 

Name:

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

IF YOU WISH TO MAKE A SECTION 83(B) ELECTION, THE FILING OF SUCH ELECTION IS
YOUR RESPONSIBILITY.

 

THE FORM FOR MAKING THIS SECTION 83(B) ELECTION IS ATTACHED TO THIS AGREEMENT AS
EXHIBIT A.

 

YOU MUST FILE THIS FORM WITHIN 30 DAYS OF THE DATE OF GRANT OF THE SHARES.

 

YOU (AND NOT THE COMPANY OR ANY OF ITS AGENTS) SHALL BE SOLELY RESPONSIBLE FOR
FILING SUCH FORM WITH THE IRS, EVEN IF YOU REQUEST THE COMPANY OR ITS AGENTS TO
MAKE THIS FILING ON YOUR BEHALF AND EVEN IF THE COMPANY OR ITS AGENTS HAVE
PREVIOUSLY MADE THIS FILING ON YOUR  BEHALF.

 

The election should be filed by mailing a signed election form by certified
mail, return receipt requested to the IRS Service Center  where you file your
tax returns. See www.irs.gov.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ELECTION UNDER SECTION 83(b) OF THE

INTERNAL REVENUE CODE OF 1986, AS AMENDED

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in his or her gross income
for the current taxable year, the amount of any compensation taxable to him or
her in connection with his or her receipt of the property described below:

 

 

1.

The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

 

 

 

 

NAME OF TAXPAYER: [                          ]

SPOUSE: [                          ]

 

 

 

 

 

 

TAXPAYER’S ADDRESS:

[                          ]

 

 

 

 

[                          ]

 

 

 

 

 

TAXPAYER ID #:

 

 

SPOUSE’S ID #:

 

 

2.

The property with respect to which the election is made is described as follows:
[                ] shares (the “Shares”) of the Common Stock of State Bank
Financial Corporation (the “Company”).

 

 

3.

The date on which the property was transferred is: [Date].

 

 

4.

The property is subject to the following restrictions: [describe].

 

 

5.

The fair market value at the time of transfer, determined without regard to any
restriction other than a restriction which by its terms will never lapse, of
such property is: $[            ].

 

 

6.

The amount, if any, paid for such property: $[                  ].

 

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.

 

The undersigned understand(s) that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated:

 

.

 

 

[                          ], Taxpayer

 

 

The undersigned spouse of taxpayer joins in this election.

 

 

 

Dated:

 

.

 

 

[                          ], Spouse of Taxpayer

 

--------------------------------------------------------------------------------